DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Status of Claims

Amendment filed 12/21/2020 is acknowledged.  Claims 1-5,8-14, 17 are pending.
 Claims 8-10 remain withdrawn from consideration.	Claims 1-5,11-14,17 are under consideration. 

101 non-st TEMPLATE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5,11-14,17 are  rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept? 
Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  



Step 2A Prong One.


With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement.

Steps drawn to a mental process recited in the claims include defining patches (areas) on protein’s structure, compiling sequence and biological activity information, in non-binary or binary form, into a vector, correlating sequence variability with biological activity data, identifying residues forming a binding site. 

The steps are able to be performed in the mind. Further, the step of correlating sequence variability and biological activity using a plurality of computational methods for most methods there are no specifics in the claims that the above steps – e.g., logistic regression, multivariate analysis, Fisher’s test -  are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a “machine-learning algorithm” does not take the claim limitation out of the mental processes grouping. For computational methods, like neural networks for example, which are rooted in computer technology, such methods are addressed in step 2B of the analysis. 




Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining biological activity data is a pre-solution activity directed to aspects of the information being analyzed.

Administering composition in an amount to induce an immune response, as in claims 13,14,17 is not specific to either any kind or response or any particular product, and is thus viewed as an insignificant post-solution activity.   
Further, with regard to addressing binding site identified per step e) of claim 1, the binding site thus identified is not of an immunogen but of any protein binding to any ligand. Thus, the breadth of the claims encompass situations wherein no “immunogen” has been identified.  Thus, step e) is not necessarily limited to sequence fragments having desired immunogen functions, and therefore, the claims encompass embodiment wherein there will be no 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.
Claim 1 includes a step of measuring biological activity of protein; claims 2,3 specify that measuring biological activity comprises measuring neutralizing activity of a ligand or determining dissociation constant of a ligand.  It is widely accepted in the art that these are well-understood, routine and conventional activities used in protein biochemistry that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation sets forth “well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention. Further, adding insignificant extra solution activity to the judicial exception, e.g.,  mere data gathering in conjunction with an abstract idea is not enough to qualify as ‘‘significantly more’’. 




Further, claims 13,14,17 address utilizing information of claim 1 to prepare and administer vaccine or other immunogen compositions. Again, the steps are addressed at high level of generality.  Generating immunogen compositions to epitopes of interest is a well understood, routine and conventional activity previously known to the industry.  The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible. 
Viewed individually, these additional non-abstract claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. And when the claims are viewed as a whole they do not provide any (i.e. computer-based analysis of sequence and bioactivity data). 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


	Response to arguments


With regard to step 2A, Prong One, applicant argues that  the mere inclusion of a mathematical concept in a claim does not render the claim patent ineligible. IUn response, the rejection does not address judicial exception of mathematical concept.

With regard to step 2A, Prong Two, applicant argues that the Office Action ignored the fact that Prong 2 of Step 2A of the eligibility analysis specifically excludes consideration of whether particular claim elements individually are well- understood, routine, or conventional. In response, in step 2A, Prong Two, analysis the rejection does not address claim elements as well- understood, routine, or conventional.

Further, applicant argues that the claimed methods for identifying a ligand binding site integrate specific computational methods into a practical application that provides an improvement in the field of healthcare, such as to improve the speed and accuracy of beyond the judicial exception(s)”.

Further, with regard to addressing binding site identified per step e) of claim 1, the binding site thus identified is not of an immunogen but of any protein binding to any ligand. Thus, the breadth of the claims encompass situations wherein no “immunogen” has been identified.  Thus, step e) is not necessarily limited to sequence fragments having desired immunogen functions, and therefore, the claims encompass embodiment wherein there will be no additional step of preparing “immunogen” or inducing an immune response. 

Applicant argues that the method are an improvement in the technical field of healthcare.  In response, other than manipulation of data, there is no evidence for an improvements to another technology or to the functioning of the computer itself. There are no data specifically demonstrating an improvement in the technical field.  Note that an improvement must be demonstrated in a technical field, not in data manipulation, and must be indicated in the claim language. 

With regard to addressing the particular ordered combination of elements, the analysis is to identify whether the claims contain any additional elements recited in the claim beyond the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Applicant discusses the limitations that are drawn to judicial exception, not a combination of any additional elements recited in the claim beyond the judicial exception which either individually or as an ordered combination are not well understood, routine, or conventional.  




103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-5,11-14,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (BMC Bioinformatics, 2011, 341, 1-10) in view of Bhasin et al. (Protein Science, 2004, 13, 596-607) and further taken together with Zitvogel et al. (US 20130052160)

	Zhang et al. teaches use of patch analysis for identification of residues in B-cell epitopes.  Zhang teaches using three-dimensional information to identify “thick surface patches” which comprise central surface residue and nearby residues. p. 3.  
The residue in the center is a surface residue, i.e., identified by its accessibility to solvent. The residues in the patch are around the central residue at a distance defined by formula

    PNG
    media_image1.png
    237
    400
    media_image1.png
    Greyscale

(p. 4), which distance is between 1 and 9 A (e.g., Figure 2). The distance between central and adjacent residues is a determinant whether the residue belongs to an epitope or is outside the epitope.  p. 3, right column.   For constructing predictive models each patch is represented, in binary form, as a feature vector by using selected physicochemical and structural features.  The primary sequence of the antigen chain  is aligned to the non-redundant protein database, and a position specific scoring matrix (PSSM), which reflects “sequence variability” addressed in the instant claims.   Feature vectors combine information on  “sequence variability” and representative physico-chemical features, structural features and amino acid composition. As such correlation “provides biological insights into the spatial context of residues as well as the roles of conventional features in antigen-antibody interactions” (p. 9, last paragraph), the correlation of sequence variability  with physicochemical features is viewed as correlation  with biological activity.   Zhang teaches use of random forest (RF) and leave-one-out cross validation (LOOCV) computational algorithms. 
With respect to computational algorithms, Zhang focuses on using random forest algorithm and compares results with two popular machine learning methods in bioinformatics, SVM and ANN (p. 6-7), and with other epitope prediction computational 

	Zhang et al. do not teach measuring biological or physico-chemical properties – in Zhang, the comparison is to features of sequences for which binding is already known. 
	Combining sequence information with experimental binding affinity data in determining binding areas in the sequence is known.  For example, Bhasin  teaches computational method  based on combining information on abundance of each residue position in binding sequence with experimental binding data.  See Abstract, and throughout the reference. Bhasin et al. also teach use of Support Vector Machine (SVM) computational algorithm.  


One of ordinary skill in the art would have recognized that measuring biological activity to be correlated with sequence variability would be a result-oriented method step needed for identification of residues required for said biological activity. 

	
	It would be obvious to an artisan that verifying correlation results with several complementary and/or independent computational algorithms will provide more reliable solution of the computational problem, in this case - identification of key residues of  binding site. 


	With regard to claims 13,14,18,  addressing producing a vaccine or other immunogen composition or antibody,  it would be obvious top an artisan that identified epitope of interest may be a subject to a vaccine or an antibody, if such effect is desired.  See, for example, Zhang et al., p. 9, right column. 

Response to arguments
Applicant argues that Zhang focuses on the random forest algorithm for its analysis and not the presently claimed computational methods.  Applicant further  asserts that Zhang teaches away from  using combination of computational methods. Examiner disagrees. The computational methods in Zhang all agree with their estimates, albeit differ in sensitivity and precision. While Zhang  et al. indeed focus on using random forest algorithm, they compares results with other computational methods, such as SVM, ANN, EPSVR, and compare results of different methods using paired t-test. While random forest algorithm outperforms some methods, EPSVR gives better results (Abstract, p. 7-8). It would be conventional in the course of scientific 

Applicant argues that one of ordinary skill in the art would not have been motivated to modify Zhang's methods by incorporating the use of biological activity data and/or the use of the presently claimed computational methods.   With regard to using biological activity, as addressed in the rejection, an artisan would have recognized that measuring biological activity to be correlated with sequence variability would be a result-oriented method step needed for identification of residues required for said biological activity.  With regard to use of computational methods, it would be obvious to an artisan that verifying correlation results with several complementary and/or independent computational algorithms will provide more reliable solution of the computational problem, in this case - identification of key residues of binding site.  
With regard to references of Bhasin and Zitvogel, Bhasin is used to demonstrate that combining sequence information with experimental binding affinity data in determining binding areas in the sequence is known, and Zitvogel is cited as an example of using combination of multiple algorithms in biological data analysis.

Conclusion.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb